PER CURIAM.
The appellants’ claim that the defendants had no right to move to dismiss the complaint on the nonappearance of the plaintiffs, because there was no proof of a service of notice of trial by defendants upon plaintiffs. Actual proof was not necessary, nor, indeed, was service. Without objection,, both parties being present, the case was set down for trial, and the day was chosen, so that the plaintiffs might examine the defendants before trial. The defendants gave consent to the examination. This called the defendants into the trial, so that the plaintiffs could not object after-wards that they had had no notice of trial from the defendants. The facts of the case were so peculiar that the discretion of the court below as to costs cannot be reviewed.
Order affirmed, without costs. All concur.